Dore, J.
(dissenting). The allegations stricken out set forth as conclusions of fact the, basis of the forbearance and are material and relevant, indicating that the claim was made on reasonable grounds, in good faith and for good consideration. Accordingly, I dissent and vote to reverse the order appealed from and deny the motion.
Martin, P. J., Glennon, Cohn and Peck, JJ., concur in Per Curiam opinion; Dore, J., dissents and votes to reverse and deny the motion in opinion.
*760Order affirmed, with $20 costs and disbursements to the respondents without prejudice to the introduction as evidence at the trial of the matter stricken from the complaint. Settle order on notice.